Citation Nr: 1122644	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a 30 percent evaluation for paroxysmal atrial fibrillation and flutter (ventricular arrhythmias) prior to April 30, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 1990, the RO granted entitlement to service connection for paroxysmal atrial fibrillation and flutter with first degree heart block and assigned a 10 percent evaluation effective July 19, 1989.  

On April 30, 2007, the Veteran submitted a claim for increase.  In August 2007, the RO increased the evaluation for the Veteran's service-connected heart disability to 30 percent from April 30, 2007.  The Veteran disagreed with the effective date assigned for the increase and subsequently perfected this appeal.  

In his September 2007 notice of disagreement, the Veteran argued that the effective date should be his date of retirement from active duty.  He argued that the basis for increase was severe dilation of the right and left atriums of his heart and that these conditions existed at retirement.  He contends that the original evaluation of 10 percent was in error.  

In the December 2007 statement of the case, the RO stated that if the Veteran wished to claim a clear and unmistakable error in the July 1990 decision, he would need to inform them in writing as that decision was considered final.  

In his February 2008 Form 9, the Veteran argued that the primary issue is that the July 1990 rating decision was erroneous.  

The Veteran's statements raise a claim of clear and unmistakable error in the July 1990 decision.  Previous determinations by the Agency of Original Jurisdiction (AOJ) that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 710 (West 2002); 38 C.F.R. § 3.105(a) (2010).
 
On review, the Board finds that the issue whether the July 1990 rating decision was clearly and unmistakably erroneous is inextricably intertwined with question of entitlement to an earlier effective date.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, appellate action on the earlier effective date claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should adjudicate the Veteran's claim that the RO committed a clear and unmistakable error in the July 1990 rating decision in assigning only a 10 percent rating for paroxysmal atrial fibrillation and flutter with first degree heart block.  Should the AMC/RO deny the claim that the July 1990 rating decision was clearly and unmistakably erroneous, the Veteran must be notified of that decision and informed of his appellate rights.  While the Veteran has perfected an appeal to the question of entitlement to an earlier effective date, he is hereby notified that if and only if, he files a timely notice of disagreement and a timely substantive appeal will the question whether the July 1990 rating decision was clearly and unmistakably erroneous be certified to the Board.  38 U.S.C.A. § 7104 (West 2002). 

2.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


